ACCEPTED
                                                                                                                                                                                 03-14-00735-CV
                                                                                                                                                                                         5586132
                                                                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                                                                 AUSTIN, TEXAS
                                                                                                                                                                             6/8/2015 2:53:45 PM
                                                                                                                                                                               JEFFREY D. KYLE
                                                                                                                                                                                          CLERK




                                                                                                                               RECEIVED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                              AUSTIN, TEXAS
E LIZABETH R. B. S TERLIN G                                                                                               6/8/2015 2:53:45  PM
                                                                                                                                    512.475.4152
A SSISTANT A TTO RN EY G ENERAL                                                                       elizabeth.sterling@texasattorneygeneral.gov
                                                                                                                            JEFFREY D. KYLE
                                                                                                                                   Clerk

                                                                      June 8, 2015


Jeffrey D. Kyle
Clerk, Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:        Court of Appeals Number: 03-14-00735-CV


Style: Entergy Texas, Inc., et al. v. Public Utility Commission of Texas, et
       al.

Dear Mr. Kyle:

As lead attorney for the Public Utility Commission in this case, I'm writing to
let the Court know that I will be out of the state September 9, 2015 to
September 15, 2015, so that the Court can consider that information when
setting matters in this case.

                                                               Sincerely yours,

                                                               /s/Elizabeth R. B. Sterling
                                                               Elizabeth R. B. Sterling
                                                               Assistant Attorney General
                                                               State Bar No. 19171100
                                                               Environmental Protection Division
                                                               512.463.2012
                                                               512.457.4616 (fax)
                                                               elizabeth.sterling@texasattorneygeneral.gov




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v
Mr. Jeffry Kyle
June 8 2015
Page 2

                                                         Certificate of Service

      I hereby certify that on this the 8th day of June 2015 a true and correct
  copy of this letter was served on the following counsel electronically, through
  an electronic filing service and by email.


                                                                                                 /s/ Elizabeth R. B. Sterling
                                                                                                 Elizabeth R. B. Sterling

   Marnie A. McCormick                                                                 Counsel for Appellant Entergy
   Patrick J. Pearsall                                                                 Texas, Inc.
   Duggins, Wren, Mann & Romero,
   LLP
   P. O. Box 1149
   Austin, Texas 78767-1149
   512.744.9300
   512.744.9399 (fax)
   mmccormick@dwmrlaw.com
   ppearsall@dwmrlaw.com
   Daniel J. Lawton                                                                    Counsel for Appellants Cities of
   The Lawton Law Firm, P.C.                                                           Anahuac, et al.
   12600 Hill Country Blvd, Ste. R-275
   Austin, TX 78738
   512.322.0019
   855.298.7978 (fax)
   dlawton@ecpi.com
   Sara J. Ferris                                                                      Counsel for Appellant Office of
   Senior Assistant Public Counsel                                                     Public Utility Counsel
   Office of Public Utility
   P.O. Box 12397
   Austin, Texas 78711-2397
   512.936.7500
   512.936.7520 (fax)
   sara.ferris@opuc.texas.gov




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v
Mr. Jeffry Kyle
June 8 2015
Page 3

   Katherine H. Farrell                                                                Counsel for State Agencies
   Assistant Attorney General
   Administrative Law Division
   Energy Rates Section
   Office of the Attorney General
   P.O. Box 12548, MC 018-12
   Austin, Texas 78711-2548
   512.475.4237
   512.320.0167 (fax)
   katherine.farrell@texasattorneygen
   eral.gov


   Rex VanMiddlesworth                                                                 Counsel for Texas Industrial Energy
   Benjamin Hallmark                                                                   Consumers
   Thompson & Knight LLP
   98 San Jacinto Blvd., Ste. 1900
   Austin, Texas 78701
   512.469.6100
   512.469.6180 (fax)
   rex.vanm@tklaw.com
   benjamin.hallmark@tklaw.com




      Post O ff ic e B o x 1 2 5 4 8 , A u s t in , T e x a s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • w w w.t e x a s a t t o r n e y g e n e r a l.g o v